BROOKE), P.
As it is unnecessary, I am not inclined, to say more in this case, than to concur in the opinion, that the judgment of the circuit court be reversed, and judgment entered for the appellant.
The other judges concurred.
But after the opinion of the court was announced, Briggs suggested, that it would be necessary to have a writ of inquiry in the case, in order to get interest on the debt. Whereupon, this court entered judgment, that the law upon the plaintiff’s demurrer to the defendant’s plea was for the plaintiff; therefore the judgment *of the circuit court was reversed with costs: and the appellant’s counsel suggesting a wish to have a writ of inquiry awarded in the cause, the same was remanded to the circuit court for further proceedings to be had therein.